DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 2:
Replace line 1 by the following for obvious correction:
---The apparatus of claim 1, wherein the one or more processors are---.




Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-13 and 24-29:
The present invention describes an apparatus for wireless communication at a first user equipment (UE), comprising one or more transceivers; one or more memory; and one or more processors electronically coupled to the one or more memory and the one or more transceivers, the one or more processors configured to receive, using a set of receive antennas, a first positioning reference signal; transmit, using a set of transmit antennas in response to the received first positioning reference signal, a second positioning reference signal, the set of transmit antennas or the set of receive antennas, or both, comprising a plurality of antennas; receive, from a second UE, a control message indicating time and position information for the first positioning reference signal transmitted by the second UE and for the second positioning reference signal received at the second UE; and determine a position of the first UE based at least in part on the received control message and composite time and position information for the first positioning reference signal received at the first UE and for the second positioning reference signal transmitted by the first UE.  The closest prior art, Handte et al. (US 2019/0200339 A1) used in the written opinion of PCT/US 2021/035188, dated 6/1/2022 discloses finite time measurement method for determining the location of an FTM initiator (as shown in figure 10); wherein the initiator receive FTM frame and feedback acknowledgment (ACK); but fails to disclose receive, using a set of receive antennas, a first positioning reference signal; transmit, using a set of transmit antennas in response to the received first positioning reference signal, a second positioning reference signal, the set of transmit antennas or the set of receive antennas, or both, comprising a plurality of antennas; receive, from a second UE, a control message indicating time and position information for the first positioning reference signal transmitted by the second UE and for the second positioning reference signal received at the second UE; and determine a position of the first UE based at least in part on the received control message and composite time and position information for the first positioning reference signal received at the first UE and for the second positioning reference signal transmitted by the first UE.  These distinct features have been added to independent claim 1 and 24, thus rendering claims 1-13 and 24-29 allowable.
(2) Regarding claims 14-23 and 30:
The present invention describes an apparatus for wireless communication at a second user equipment (UE), comprising one or more transceivers; one or more memory; and one or more processors electronically coupled to the one or more memory and the one or more transceivers, the one or more processors configured to transmit, using a set of transmit antennas, a first positioning reference signal; receive, using a set of receive antennas in response to the transmitted first positioning reference signal, a second positioning reference signal, the set of transmit antennas, the set of receive antennas, or both, comprising a plurality of antennas; and transmit, to a first UE, a control message indicating composite time and position information for the first positioning reference signal transmitted using the set of transmit antennas and for the second positioning reference signal received using the set of receive antennas.  The closest prior art, Handte et al. (US 2019/0200339 A1) used in the written opinion of PCT/US 2021/035188, dated 6/1/2022 discloses finite time measurement method for determining the location of an FTM initiator (as shown in figure 10); wherein the initiator receive FTM frame and feedback acknowledgment (ACK); but fails to disclose the first and second UE exchanges positioning reference signal and transmit, to a first UE, a control message indicating composite time and position information for the first positioning reference signal transmitted using the set of transmit antennas and for the second positioning reference signal received using the set of receive antennas.  This distinct features have been added to independent claims 14 and 30, thus rendering claims 14-23 and 30 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alawieh et al. (US 2022/0146620 A1) discloses methods and apparatuses for RTT measurement procedure in a telecommunications network.
Gangakhedkar et al. (US 2019/0239181 A1) discloses a communication nodes and methods for implementing a positioning-related signaling exchange.
Saur et al. (US 2019/0230618 A1) disclose using sidelink information in radio-based positioning.
Tadayon et al. (US 2021/0136527 A1) discloses a connectivity-based positioning determination in wireless communication networks.
Handte et al. (US 2019/0200339 A1) discloses a communication devices and methods for RF-Based communication and position determination.
Ko et al. (US 2022/0229146 A1) discloses a PRS transmission-based sidelink positioning of server terminals in NR V2X.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/12/2022